HOUGH, District Judge
(after stating the facts as above). This is a hard case on the claimant; but the requirement of the statute is *153imperative, and when one wishes to amend a claim there must be some claim to amend. What is sought to be here held as a claim is nothing done or intended to be done by the claimant. If the affidavit is a claim, so is a schedule. Yet that a scheduled creditor has no proven claim or any claim by virtue of schedules is elementary.
Decision affirmed for lack of power.